DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The office action is responding to the amendments/arguments filed on 08/24/2022. Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed on 08/24/2022 have been fully considered but they are not persuasive. 
Applicant’s first argument in page 7 of the remarks section is: “Mahankali fails to disclose receiving usage information from a storage array. … there is no evidence that the usage information referred to by Mahankali relates to the storage device 230, nor is such information received from the storage device 230, and Mahankali fails to disclose receiving usage information from a storage array, as recited by claim 1.” Examiner respectfully disagrees. ¶0040 of Mahankali recites the storage is made of field programmable gate array (FPGA), which implies the usage information is received from a storage array.
Applicant’s second argument in page 8 of the remarks section is: “It is neither explicitly disclosed, nor even implied, that a second prediction logic (that is, the recited remote storage usage predictor) exists on any device of the system described by Mahankali.” Examiner respectfully disagrees. Examiner would like to refer to Fig. 2 of the Mahankali reference for further clarification. Fig.2 shows a remote unit and a local unit connected via a network. There is a predictability logic 244 in one of the unit. Therefore, the predictability logic is local to one of the units and remote to the other unit. The predictability logic analyze the usage pattern of the storage and predict the device usage to facilitate storage allocation logic to allocate the storage.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, 10-11, 17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahankali [US 2016/0226972].
Regarding Claim 1, Mahankali teaches “An information handling system, comprising: a storage system including a storage array and a local storage usage predictor, the local storage usage predictor configured to receive usage information from the storage array, and to predict a first usage prediction for the storage array based upon the usage information; and” as “context-aware logic 242 may adaptively learn the user's behavior and the corresponding usage of computing device 230 which is then used by predictability logic 244 to predict the device usage to facilitate storage allocation logic 246 to allocate the storage, accordingly.” [¶0020]
“a remote processing system including a remote storage usage predictor remote from the storage system, the remote storage usage predictor configured to receive the usage information and to predict a second usage prediction for the storage array based upon the usage information.” as “during the work hours, social networking applications and games may be moved to remote device storage 270, over proximity network 260, or backed up to remote cloud storage 280, over network 220. Similarly, during evening hours, social network applications and games may be stored at local storage 250, where news and work-related applications may be move to remote device storage 270 and/or remote cloud storage 280.” [¶0020]
Regarding Claim 7, Mahankali teaches “wherein the remote storage usage predictor predicts the long term usage prediction based upon at least one of a long-short term memory model and a gradient boosting framework model.” as “Some of the changes, such as going on vacation or falling ill, etc., may be temporary, causing temporary modifications to storage allocation (e.g., on vacation, the user may want to have an all-day access to social networking applications, etc.), but certain other changes may be longer-lasting, such as changing jobs.” [¶0021]
Regarding Claim 8, Mahankali teaches “wherein the usage information includes one of a current storage capacity of the storage array and a current bandwidth of the storage array.” as “At block 304, refer to device-detected context-aware data (e.g., learned contexts, usage behavior, user profile, policies, prioritizations, etc.). At block 306, monitor the disk space of a local storage of the computing device.” [¶0029]
Regarding Claim 10, Mahankali teaches “wherein the first usage prediction is for a shorter duration than the second usage prediction.” as “when at an airport before boarding a flight or even as the user heads towards the airport (e.g., as predicted/determined via the GPS route, calendar entry, routine travels, etc.), it may be predicted that the user is likely to lose connection in a short period of time and thus certain time-consuming tasks (e.g., retrieving e-library for reading books during flight, etc.) may be performed prior to the user losing the connection. ” [¶0019]
Claim 11 is a method claim reciting same concept as claim 1. It is anticipated by Mahankali with the same rationale  of anticipation of claim 1.
Claim 17 is a method claim reciting same concept as claim 7. It is anticipated by Mahankali with the same rationale  of anticipation of claim 7.
Claim 18 is a method claim reciting same concept as claim 8. It is anticipated by Mahankali with the same rationale  of anticipation of claim 8.
Claim 20 is a method claim reciting same concept as claim 1. It is anticipated by Mahankali with the same rationale  of anticipation of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 9, 12-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahankali [US 2016/0226972] in view of Devasigamony et al. [US 2021/0334021].
Claim 2 is rejected over Mahankali and Devasigamony.
Mahankali does not explicitly teach wherein the local storage usage predictor predicts the first usage prediction based upon at least one of a linear regression model, an auto regression (AR) model, a moving average (MA) model, and an auto-regressive integrated moving average (ARIMA) model.
However, Devasigamony teaches “wherein the local storage usage predictor predicts the first usage prediction based upon at least one of a linear regression model, an auto regression (AR) model, a moving average (MA) model, and an auto-regressive integrated moving average (ARIMA) model.” as “predicting a change to the storage capacity of the file system of the given storage system based on at least a portion of the obtained input data further comprises utilizing one or more predictive analytics models configured to one or more of: (i) perform a seasonal and trend decomposition with locally estimated scatterplot smoothing; (ii) compute an auto-regressive integrated moving average; and (iii) perform linear regression.” [¶0070]
Mahankali and Devasigamony are analogous arts because they teach storage usage management by prediction of usage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mahankali and Devasigamony before him/her, to modify the teachings of Mahankali to include the teachings of Devasigamony with the motivation of using the predictive analytics, embodiments are able to arrive at the optimal file system growth size that is required. [Devasigamony, ¶0062]
Claim 3 is rejected over Mahankali and Devasigamony.
Mahankali does not explicitly teach wherein the local storage usage predictor is further configured to utilize each of the linear regression model, the AR model, the MA model, and the ARIMA model in predicting the first usage prediction.
However, Devasigamony teaches “wherein the local storage usage predictor is further configured to utilize each of the linear regression model, the AR model, the MA model, and the ARIMA model in predicting the first usage prediction.” as “an ensemble of a seasonal and trend decomposition model with locally estimated scatterplot smoothing (LOESS) or STL model with one or more forecasting algorithms in the form of an auto-regressive integrated moving average (ARIMA) model and a linear regression model is used for predictive analytics. In one embodiment, the ensemble uses two years of predictive input data at 24-hour intervals. ” [¶0065]
Claim 4 is rejected over Mahankali and Devasigamony.
Mahankali does not explicitly teach wherein the local storage usage predictor is further configured to utilize the linear regression model as a default prediction model in predicting the first usage prediction, to determine that the first usage prediction has not passed an evaluation criteria, and to utilize a second one of the AR model, the MA model, and the ARIMA model to predict a third usage prediction for the storage array based upon the usage information.
However, Devasigamony teaches “wherein the local storage usage predictor is further configured to utilize the linear regression model as a default prediction model in predicting the first usage prediction, to determine that the first usage prediction has not passed an evaluation criteria, and to utilize a second one of the AR model, the MA model, and the ARIMA model to predict a third usage prediction for the storage array based upon the usage information.” as “In one embodiment, an ensemble of a seasonal and trend decomposition model with locally estimated scatterplot smoothing (LOESS) or STL model with one or more forecasting algorithms in the form of an auto-regressive integrated moving average (ARIMA) model and a linear regression model is used for predictive analytics.” [¶0065]
Claim 9 is rejected over Mahankali and Devasigamony.
Mahankali does not explicitly teach wherein the first usage prediction includes one of a storage capacity prediction and a data bandwidth prediction of the storage array.
However, Devasigamony teaches “wherein the first usage prediction includes one of a storage capacity prediction and a data bandwidth prediction of the storage array.” as “Illustrative embodiments of the present disclosure provide techniques for automatic management of file system capacity in a storage system using predictive analytics.” [¶0003]
Mahankali and Devasigamony are analogous arts because they teach storage usage management by prediction of usage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mahankali and Devasigamony before him/her, to modify the teachings of Mahankali to include the teachings of Devasigamony with the motivation of using the predictive analytics, embodiments are able to arrive at the optimal file system growth size that is required. [Devasigamony, ¶0062]
Claim 12 is rejected over Mahankali and Devasigamony under the same rationale of rejection of Claim 2.
Claim 13 is rejected over Mahankali and Devasigamony under the same rationale of rejection of Claim 3.
Claim 14 is rejected over Mahankali and Devasigamony under the same rationale of rejection of Claim 4.
Claim 19 is rejected over Mahankali and Devasigamony under the same rationale of rejection of Claim 9.
Claim(s) 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahankali [US 2016/0226972] in view of Canessa et al. [US 2021/0279272].
Claim 5 is rejected over Mahankali and Canessa.
Mahankali does not explicitly teach wherein the local storage usage predictor is further configured to determine an event associated with the storage array, wherein the first usage prediction is further based upon the event.
However, Canessa teaches “wherein the local storage usage predictor is further configured to determine an event associated with the storage array, wherein the first usage prediction is further based upon the event.” as “Its local CAS server 121 may forward a related event notification to the other CASs in the cloud 110, such as CAS server 124. CAS server 124 may in turn forward the event notification to CAS server 125 and, subsequently, CAS server 125 may forward that event notification to CAS server 122. ” [¶0052]
Mahankali and Canessa are analogous arts because they teach storage usage management by prediction of usage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mahankali and Canessa before him/her, to modify the teachings of Mahankali to include the teachings of Canessa with the motivation of an application module can operate independently of the CAS mechanisms and independent of any changes to the underlying file storage system. [Canessa, ¶0137]
Claim 6 is rejected over Mahankali and Canessa.
Mahankali does not explicitly teach wherein the event includes one of a storage capacity of the storage array increasing, the storage capacity of the storage array decreasing, an image object migrating into the storage array, and the image object migrating out of the storage array.
However, Canessa teaches “wherein the event includes one of a storage capacity of the storage array increasing, the storage capacity of the storage array decreasing, an image object migrating into the storage array, and the image object migrating out of the storage array.” as “After some predetermined amount of time or once its data storage capacity is reaching a certain predefined threshold, such as 50%, 80%, or 90%, certain amounts of data will be offloaded and sent to other content-addressable storage servers in the cloud 110, such as content-addressable storage server 123. ” [¶0142]
Claim 15 is rejected over Mahankali and Canessa under the same rationale of rejection of Claim 5.
Claim 16 is rejected over Mahankali and Canessa under the same rationale of rejection of Claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132